Citation Nr: 0938661	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  05-06 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for malaria.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In a November 2007 decision, the Board reopened 
the claim of service connection for malaria.  The other 
issues on the front page of this decision were remanded.  In 
addition, the issue of service connection for post-traumatic 
stress disorder (PTSD) was also remanded.  In a May 2009 
rating decision, service connection for PTSD was granted and 
that matter was resolved.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam and is presumed to have 
been exposed to Agent Orange or other herbicide agents during 
that time. 

2.  The Secretary of VA has not specifically determined that 
there is a positive association between herbicide exposure 
and colon cancer or hypertension.

3.  A depressive disorder/depression is attributable to 
service.  

4.  The Veteran does not have malaria.  


CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and may not be presumed to be the result of herbicide 
exposure during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

2.  Hypertension was not incurred in or aggravated by 
service, may not be presumed to have been incurred therein, 
and may not be presumed to be the result of herbicide 
exposure during active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  

3.  A depressive disorder/depression was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection is not warranted for malaria.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claims, a 
VCAA letter was sent in January 2004.  Thereafter, additional 
VCAA notifications were sent in May 2005 and January 2008.  
Cumulatively, these VCAA letters fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notifications: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records 
and personnel records, VA medical treatment records, Social 
Security Administration (SSA) records, and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded VA psychiatric and malaria examinations.  38 C.F.R. 
§ 3.159(c)(4).  This examination is adequate as the claims 
file was reviewed, the examiner reviewed the pertinent 
history, examined the Veteran, and provided rationale.  The 
records satisfy 38 C.F.R. § 3.326.

The Board also finds that a VA examination is not necessary 
to determine whether his colon cancer and hypertension are 
related to his period of honorable service, as the standards 
of the decision of the Court in McLendon v. Nicholson, 20 
Vet. App. 79 (2006), have not been met.  Under McLendon, VA 
must provide a medical examination in a service connection 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, none of his service treatment records show 
treatment for colon disability or hypertension.  Also 
significant is the fact that colon cancer and hypertension 
were first identified decades after his period of honorable 
service.  In light of these findings, the second and third 
prongs of McLendon have not been met.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  

However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
Veteran is competent to report what comes to him through his 
senses, he does not have medical expertise.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Therefore, he cannot provide 
a competent opinion regarding diagnosis and causation.

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people. Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible. See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.

The issues do not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities, such as his colon cancer, hypertension, and 
malaria.  See Barr.  Further, the medical evidence 
establishing that the Veteran does not have malaria is more 
probative than the Veteran's unsupported opinion on that 
matter.


Service Connection on the Basis of Exposure to Herbicides

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than the ones listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 U.S.C.A. § 
1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii); see also 38 C.F.R. 
§ 3.313(a).  VA has stated that "service in the Republic of 
Vietnam" includes service on inland waterways.  See 66 Fed. 
Reg. 23,166 (May 8, 2001).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996).

Section 2 of the Agent Orange Act of 1991, Pub. L. 102-4 
(Act), codified in pertinent part at 38 U.S.C.A. §§ 1116(b) 
and (c), provides that whenever the Secretary determines, 
based on sound medical and scientific evidence, that a 
positive association (i.e., the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association) exists between exposure of humans to 
an herbicide agent and a disease, the Secretary will publish 
regulations establishing presumptive service connection for 
that disease.  

If the Secretary determines that a presumption of service 
connection is not warranted, he is to publish a notice of 
that determination, including an explanation of the 
scientific basis for that determination.  The Secretary's 
determination must be based on consideration of reports of 
the National Academy of Sciences (NAS) and all other sound 
medical and scientific information and analysis available to 
the Secretary.

Although 38 U.S.C. § 1116 does not define "credible," it does 
instruct the Secretary to "take into consideration whether 
the results [of any study] are statistically significant, are 
capable of replication, and withstand peer review."  Simply 
comparing the number of studies which report a positive 
relative risk to the number of studies which report a 
negative relative risk for a particular condition is not a 
valid method for determining whether the weight of evidence 
overall supports a finding that there is or is not a positive 
association between herbicide exposure and the subsequent 
development of the particular condition.  Because of 
differences in statistical significance, confidence levels, 
control for confounding factors, bias, and other pertinent 
characteristics, some studies are clearly more credible than 
others, and the Secretary has given the more credible studies 
more weight in evaluating the overall weight of the evidence 
concerning specific diseases. Section 3 of the Act directs 
the Secretary of VA to seek to enter into an agreement with 
the NAS to review and summarize the scientific evidence 
concerning the association between exposure to herbicides 
used in the Republic of Vietnam and each disease suspected to 
be associated with such exposure.

Claims based on Agent Orange exposure are unique in that 
entitlement, under the presumptions codified in 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, is based on an 
analysis of scientific evidence.  Section 3 of the Agent 
Orange Act of 1991 directed the Secretary of VA to seek to 
enter into an agreement with NAS to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in the Republic of Vietnam and 
each disease suspected to be associated with such exposure.  
The Secretary determined, based on sound medical and 
scientific evidence, that a positive association (i.e., where 
the credible evidence for the association was equal to or 
outweighed the credible evidence against the association) 
existed between exposure to an herbicide agent and the 
disorders listed in the statute.  See 64 Fed. Reg. 59232, 
592233 (Nov. 2, 1999).

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange: Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an association 
between herbicide exposure and six other categories of 
diseases in veterans.  

Update 2004 also categorized certain health outcomes as 
having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  The 
health outcomes in this category include: hepatobiliary 
(liver) cancers; bone and joint cancer; skin cancers; urinary 
bladder cancer; renal cancer; respiratory disorders; 
gastrointestinal, metabolic, and digestive disorders (changes 
in liver enzymes, lipid abnormalities, ulcers).  Update 2004 
also concluded that two health outcomes fell into the 
"limited or suggestive evidence of no association" category: 
gastrointestinal tumors (esophagus, stomach, pancreas, colon, 
and rectum) and brain tumors.

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to herbicides and enumerated health outcomes, to 
include colon tumors, did not exist.  The Secretary also 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32,395 (June 12, 
2007).

Colon cancer and hypertension are not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  Based on the provisions 
outlined above, the Secretary has determined that there is no 
positive association between herbicide exposure and the 
development of any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  Accordingly, colon cancer and 
hypertension may not be presumed to have been incurred during 
active military service due to herbicide exposure including 
Agent Orange exposure and service connection is not warranted 
for those claimed disabilities on that basis.

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  


Direct Service Connection

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In this case, other than his depression which is being 
granted below, the Veteran does not assert that claimed colon 
cancer, hypertension, and malaria disabilities were incurred 
in combat with the enemy.  Further, even if the Veteran had 
combat service, a competent nexus to service is required to 
establish service connection and such a competent nexus is 
not presented for the claims of service connection for colon 
cancer, hypertension, and malaria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

In addition, service connection may be granted for a chronic 
disease, including a malignant tumor and hypertension, if 
manifested to a compensable degree with one year following 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records reflect that the Veteran was 
diagnosed as having falciparum malaria and was hospitalized 
from September to October 1969.  The Veteran's malaria 
apparently resolved as he was normal at discharge.  Moreover, 
on his separation examination, all of the Veteran's body 
systems were noted to be normal on physical examination.  His 
blood pressure was 120/80 and his sitting pulse was 78.  He 
was not diagnosed as having any colon, cardiovascular, 
vascular, abdomen, viscera, or psychiatric abnormalities.  

In June 1996, the Veteran was afforded a VA Agent Orange 
examination, but it only pertained to his skin and feet.  In 
July 1996, he was afforded another VA Agent Orange 
examination, but it again only pertained to his skin and 
feet.  

In a September 2003 letter, J.W.I., M.D., stated that he had 
examined the Veteran in 1968, prior to his military service, 
and upon his return in 1971, particularly from 1971 to 1982.  
In pertinent part, he indicated that he saw the Veteran for 
problems with anxiety and depression.  The physician 
described some psychiatric symptoms exhibited during that 
time frame.  The physician listed the medical problems 
treated, but did not mention colon disability, hypertension, 
or malaria.  

In a November 2003 letter, B.L.P., M.D., a VA physician, 
indicated that the Veteran had diagnoses which included 
hypertension, malaria, and depression.  

In 2003, VA records documented diagnoses of colon cancer, 
hypertension, malaria, and depressive disorder.  Private 
records reflect that in October 2003, the Veteran underwent a 
colonoscopy and biopsy of polyps.  In November 2003, it was 
noted that the Veteran had undergone a hemicolectomy after 
endoscopic polypectomy for removal of colon cancer.  By 
January 2004, it was noted that he had healed from his 
surgery.  

The VA psychiatric records essentially associated the 
diagnosed depression with the Veteran's reported history of 
Vietnam experiences.  The Veteran was also diagnosed as 
having PTSD, for which service connection has been granted.  

Subsequent VA records documented the continued treatment and 
diagnosis for depression and hypertension.  The Veteran 
continued to be tested for colon polyps, but the testing was 
negative.  

In February 2009, the Veteran was afforded a VA psychiatric 
examination.  Although the Veteran reported that he received 
combat decorations such as the combat infantryman badge, this 
is not shown in his service personnel records.  However, he 
reported stressful inservice experiences which have been 
confirmed.  He was diagnosed as having PTSD which was related 
to service.  

The Veteran was also afforded a VA examination to assess 
whether he currently has malaria.  Physical examination and 
laboratory tests were performed, although the Veteran did not 
return for malaria smears.  The examiner concluded that the 
Veteran was status post treatment of malaria in 1969 with no 
findings of exacerbations or recurrent symptoms of malaria.  

Lay evidence has been received.  In an August 2004 letter, 
the Veteran's sister indicated that the Veteran's behavior 
changed when he returned from Vietnam.  He became very 
negative and exhibited psychiatric symptoms including 
depression when he returned and since that time.

In an August 2004 letter, M.M., indicated that he had known 
the Veteran since they were teenagers and that the Veteran 
had spoken to him about his Vietnam experiences and his 
psychiatric symptoms since that time.  

In July and October 2004 letters, D.A.S., stated that he 
served with the Veteran in Vietnam.  He indicated, in 
pertinent part, that they were assigned to a combat unit.  He 
related that the Veteran was treated for malaria at the 3rd 
Field Army Hospital in Saigon.  

In August 2006, a statement was received from the Veteran's 
wife in which she indicated that she has known the Veteran 
since before he enlisted in the service.  She related that 
they had severe marital problems due to his psychiatric 
issues which he had exhibited since Vietnam. 


Hypertension

Hypertension was not manifest nor diagnosed during service or 
within the one year presumptive period after service.  As 
noted, the separation examination was normal and hypertension 
was not demonstrated.  Rather, the records reflect that 
approximately two decades after service, hypertension was 
diagnosed in the medical records.  The silence and the normal 
findings constitute negative evidence.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).

At a personal hearing in April 2005, the Veteran related that 
he was initially treated and diagnosed for this disability in 
the 1980s.  Even accepting the Veteran's statements of the 
date of his initial treatment and diagnosis, this places the 
onset at least 10 years after he was discharged from service.  
The Veteran did not file a claim for service connection until 
over 20 years after he separated from service even though he 
filed prior claims for other disabilities in the 1980s and 
1990s.  A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  Shaw v. 
Principi, 3 Vet. App. 365 (1992).

In sum, the competent evidence does not establish that 
hypertension began in service or within one year of 
separation.  There was no chronic disability shown during 
service.  Further, there is no continuity of symptomatology 
following service.  There is no record of any continuous 
symptoms from his separation from service onward.  Rather, 
the record establishes that many years after such separation, 
the Veteran was diagnosed with hypertension.  Despite the 
Veteran's contentions that his hypertension is related to 
service, the record is devoid of supporting evidence.  In 
essence, the Veteran's assertions of chronicity and 
continuity are unsupported.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim.).

Accordingly, service connection for hypertension is not 
warranted.  


Colon Cancer

Colon cancer was not manifest nor diagnosed during service or 
within the one year presumptive period after service.  The 
separation examination was normal.  Rather, the records 
reflect that approximately two decades after service, in 
2003, the Veteran underwent testing which revealed colon 
cancer.  The absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran 
suffered from colon cancer or manifestations thereof in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey.

At a personal hearing in April 2005, the Veteran related that 
he was initially treated and diagnosed for colon cancer in 
the 1990s.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In sum, the competent evidence does not establish that colon 
cancer began in service or within one year of separation.  
There was no chronic disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  Rather, the record 
establishes that many years after such separation, the 
Veteran was diagnosed with hypertension.  Despite the 
Veteran's contentions that his colon cancer is related to 
service, the record is devoid of supporting evidence and the 
Veteran's assertions are unsupported and contradicted in the 
record which shows that colon cancer developed many years 
post-service.  

Accordingly, service connection for colon cancer is not 
warranted.  


Depression

As noted, service connection has been established for PTSD.  
However, the Veteran has been separately diagnosed as having 
a depressive disorder.  While the service treatment records 
do not reveal treatment or diagnosis of a psychiatric 
disability, the post-service medical evidence establishes 
that the Veteran has been diagnosed and treated for 
depression since service.  See September 2003 letter of 
J.W.I., M.D.  

Further, the VA medical records essentially indicated that 
the Veteran's depression was related to inservice traumatic 
experiences.  See 38 C.F.R. § 3.303(d).   In addition, the 
lay evidence also supports a finding that depression has been 
present since service.  The lay persons, including the 
Veteran, are competent to report what they observed, such as 
the Veteran's depressed state.  Further, the diagnosis of 
depression was made by medical professionals.  See Jandreau.  

Thus, the Board finds that the probative evidence establishes 
a competent nexus between post-service diagnosis of a 
depressive disorder/depression and service.  According, the 
Board finds that service connection is warranted for a 
depressive disorder/depression.  


Malaria

In written testimony and at his personal hearing, the Veteran 
indicated that he was treated during service for malaria.  In 
addition, a service buddy stated that the Veteran was treated 
during service for malaria.  These statements are supported 
by the service treatment records.  However, by the time of 
separation, the Veteran's medical state was normal.  Post-
service, the medical records noted that the Veteran had a 
diagnosis of malaria.  However, in order to determine if this 
diagnosis represented current active disease process or a 
history of malaria, the Veteran was examined in February 
2009.  The examiner reviewed the records and performed a 
physical examination.  The examiner concluded that the 
Veteran did not have malaria.  

The Board attaches significant probative value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion.).  This medical opinion is more 
probative than the Veteran's statements that he has malaria 
since the examiner is medically qualified to make that 
determination and the Veteran is not similarly qualified.  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  The Veteran does not currently have malaria which 
is attributable to service.  Accordingly, service connection 
must be denied.  


Conclusion

The evidence supports service connection for depression.  
However, as to the issues of service connection for 
hypertension, colon cancer, and malaria, the evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
preponderance is against those claims, and they must be 
denied.


ORDER

Service connection for hypertension, to include as due to 
herbicide exposure, is denied.

Service connection for colon cancer, to include as due to 
herbicide exposure, is denied.

Service connection for a depressive disorder/depression is 
granted.  

Service connection for malaria is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


